261 S.W.3d 696 (2008)
Nicholas DOMINGUE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68472.
Missouri Court of Appeals, Western District.
September 2, 2008.
Margaret M. Johnston, Columbia, MO., for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., and Robert J. Bartholomew, Jefferson City, MO, for respondent.
Before JOSEPH M. ELLIS, P.J., RONALD R. HOLLIGER and JOSEPH P. DANDURAND, JJ.
Prior report: 181 S.W.3d 626.

ORDER
PER CURIAM.
Nicholas Domingue appeals the judgment of the trial court denying his Rule 29.15 motion for post-conviction relief. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).